

EXHIBIT 10.1


AGREEMENT OF TERMINATION OF EMPLOYMENT


This Agreement of Termination of Employment (the “Agreement”) is made this 8 day
of November, 2010 by and between Media Sciences International, Inc. (“MSII”) and
Michael Levin (“Employee”).


WHEREAS, prior hereto, Employee has been employed by MSII pursuant to an Amended
and Restated Employment Agreement between the parties, dated as of January 1,
2010 (the “Employment Agreement”);


WHEREAS, on November 8, 2010, MSII entered into an agreement with a third party,
Katun Corporation (“Katun”) to sell certain assets to Katun (the “APA”);


WHEREAS, MSII, having entered into the APA, acknowledges that the provisions of
Section 6 “Change in Control” of the Employment Agreement have been triggered
such that Employee has the right to receive certain payment pursuant to the
terms of the Employment Agreement, and Employee acknowledges that he is required
to abide by certain terms of the Employment Agreement as a result thereof;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged and
intending to be legally bound, the parties agree as follows:


1.           TERMINATION.  Employee hereby tenders his resignation as an
employee of MSII and each of its subsidiaries, effective immediately, and MSII
hereby accepts such resignation.


2.           LUMP SUM PAYMENT.  Pursuant to Section 6 of the Employment
Agreement, Employee is entitled to a lump sum payment in an amount calculated
pursuant to the formula stated therein.  The parties hereby agree that the said
payment pursuant to Section 6 of the Employment Agreement shall be in the amount
of $500,000, less applicable withholding, and such amount shall be paid on May
9, 2011.


3.           PAYMENT FOR EMPLOYEE SIGNING KATUN NON-COMPETE, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT.  As part of the negotiation of the APA with
Katun, Katun has demanded that Employee sign a non-competition, non-solicitation
and confidentiality agreement with terms that will restrict certain business
activities of Employee hereafter.  MSII has requested that Employee sign such
agreement, and to induce such signing, and in consideration thereof, MSII agrees
to pay a total of an additional $280,000 to Employee, less applicable tax
withholding, with such amount payable upon the signing hereof.


4.           ASSIGNMENT.  No party may assign any of its rights under this
Agreement, except with the prior written consent of the other party, who shall
not unreasonably withhold its consent.  Notwithstanding anything to the contrary
herein, the rights and obligations of MSII hereunder shall be binding upon and
run in favor of the successors and assigns of MSII.

 
1

--------------------------------------------------------------------------------

 

5.           GOVERNING LAW; CAPTIONS.  This Agreement shall be governed by the
laws of the State of New Jersey.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and shall not
operate as an amendment, modification, termination, or waiver of any rights and
obligations under the Employment Agreement, except to the extent explicitly
provided for herein and in such Employment Agreement.  This Agreement may not be
changed orally, but only by agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought, and
consented to in writing by the Board of Directors of MSII.  Section headings are
for convenience or reference only and shall not be considered a part of this
Agreement.


6.           INVALIDATION OF A CLAUSE.  If any provision of this Agreement is
adjudged to be void, invalid, or unenforceable, such provision shall be deleted
herefrom and shall not affect the validity of this Agreement and the
enforceability of any other provision herein.


7.           NOTICES.  Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person to MSII by delivery
to its Chairman of the Board of Directors or sent by facsimile, telex, telecopy
or by registered or certified mail, postage prepaid, addressed as follows:


if to MSII:


Media Sciences International, Inc.
8 Allerman Road
Oakland, New Jersey 07436


With a copy to (which shall not constitute notice):


Dan Brecher, Esq.
99 Park Ave, 16th Floor
New York, New York  10016
Phone #:  212-286-0747
Fax #:  212-808-4155


If to Employee, to:


Michael Levin, at the home address as then on file with MSII






[remainder of page intentionally left blank; signature page follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date and year first above written.



 
MEDIA SCIENCES INTERNATIONAL, INC.
     
By:   /s/ Paul C. Baker                            
 
Name:  Paul C. Baker
 
Title:  Director
             
         /s/ Michael W. Levin                  
 
         Michael W. Levin










 
3

--------------------------------------------------------------------------------

 
